

103 HR 8255 IH: Catawba Indian Nation Lands Act
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8255IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Butterfield (for himself, Mr. Clyburn, Mr. Cunningham, Ms. Adams, Mr. Price of North Carolina, Mr. Bishop of North Carolina, Mr. Timmons, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo clarify the status of gaming conducted by the Catawba Indian Nation, and for other purposes.1.Short titleThis Act may be cited as the Catawba Indian Nation Lands Act.2.Application of current law(a)Lands in South CarolinaSection 14 of the Catawba Indian Tribe of South Carolina Claims Settlement Act of 1993 (Public Law 103–116) shall only apply to gaming conducted by the Catawba Indian Nation on lands located in South Carolina.(b)Lands in States other than South CarolinaGaming conducted by the Catawba Indian Nation on lands located in States other than South Carolina shall be subject to the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and sections 1166 through 1168 of title 18, United States Code.3.Reaffirmation of status and actions(a)Ratification of trust statusThe action taken by the Secretary on July 10, 2020, to place approximately 17 acres of land located in Cleveland County, North Carolina, into trust for the benefit of the Catawba Indian Nation is hereby ratified and confirmed as if that action had been taken under a Federal law specifically authorizing or directing that action.(b)AdministrationThe land placed into trust for the benefit of the Catawba Indian Nation by the Secretary on July 10, 2020, shall—(1)be a part of the Catawba Reservation and administered in accordance with the laws and regulations generally applicable to land held in trust by the United States for an Indian Tribe; and(2)be deemed to have been acquired and taken into trust as part of the restoration of lands for an Indian tribe that is restored to Federal recognition pursuant to section 20(b)(1)(B)(iii) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(B)(iii)).(c)Rules of constructionNothing in this Act shall—(1)enlarge, impair, or otherwise affect any right or claim of the Catawba Indian Nation to any land or interest in land in existence before the date of the enactment of this Act;(2)affect any water right of the Catawba Indian Nation in existence before the date of the enactment of this Act;(3)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act; or(4)alter or diminish the right of the Catawba Indian Nation to seek to have additional land taken into trust by the United States for the benefit of the Catawba Indian Nation.